Case 2:20-cv-11343-DML-RSW ECF No. 4 filed 06/10/20                   PageID.25     Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


MARSHALL S. SOSBY,

               Petitioner,                                   Case Number 20-11343
                                                             Honorable David M. Lawson
v.

MIKE BROWN,

            Respondent.
________________________________________/

              ORDER TRANSFERRING CASE TO THE UNITED STATES
          DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

       On May 5, 2020, petitioner Marshall S. Sosby filed a pro se “Emergency Petition for Writ

of Habeas Corpus, Application for Temporary Restraining Order, and Complaint for Injuncti[v]e

Relief.” ECF No. 1. On the same day, Sosby filed a motion for waiver of fees and costs, ECF No.

2, and a motion for appointment of counsel. ECF No. 3. He seeks immediate release from custody

under the Fifth and Fourteenth Amendments to the United States Constitution. Because the proper

venue for this case is the United States District Court for the Western District of Michigan, the

Court will transfer this case to the Western District of Michigan.

       Sosby is a state prisoner at the Kinross Correctional Facility in Kincheloe, Michigan where

respondent Mike Brown is the acting warden. Sosby’s incarceration is the result of an unspecified

conviction obtained in the Lenawee County Circuit Court in 2008. He alleges that he is serving a

sentence of thirty-three years, three months, to life imprisonment.

       But Sosby is not challenging his conviction.        Instead, he claims that his continued

incarceration poses a risk of severe illness or death, given the global COVID-19 pandemic. He

contends that his only defense against contracting COVID-19 is to practice social distancing and
Case 2:20-cv-11343-DML-RSW ECF No. 4 filed 06/10/20                      PageID.26      Page 2 of 3



proper hygiene, but these protective measures are exceedingly difficult to follow in a prison

environment where he is in close contact with other prisoners and staff. He also contends that

there is no communal prison where he can be safely incarcerated during the COVID-19 pandemic

and, therefore, his claim should be considered a challenge to the continued validity of confinement.

He asks to be released to the care of his grandparents in Hudson, Michigan.

        Sosby filed his habeas petition under 28 U.S.C. § 2241(c)(3), which states that “[t]he writ

of habeas corpus shall not extend to a prisoner unless . . . [h]e is in custody in violation of the

Constitution or laws or treaties of the United States.” A preliminary question here is whether this

federal district is the proper venue for Sosby’s case.

        Section 2242 of Title 28, United States Code, “straightforwardly provides that the proper

respondent to a habeas petition is ‘the person who has custody over [the petitioner].’” Rumsfeld

v. Padilla, 542 U.S. 426, 434 (2004); see also 28 U.S.C. § 2243, which provides that “[t]he writ .

. . shall be directed to the person having custody of the person detained.” Thus, “in habeas

challenges to present physical confinement — ‘core challenges’ — the default rule is that the

proper respondent is the warden of the facility where the prisoner is being held, not the Attorney

General or some other remote supervisory official.” Padilla, 542 U.S. at 435. “[F]or core habeas

petitions challenging present physical confinement [under section 2241], jurisdiction lies in only

one district: the district of confinement.” Id. at 443; see also 28 U.S.C. § 2241(a) (stating that

“[w]rits of habeas corpus may be granted by . . . the district courts . . . within their respective

jurisdictions”).

        Furthermore, “[i]t is well settled that the district courts have wide discretion to transfer an

action to a different district or division, where it might have been brought, for the convenience of

the parties and witnesses, in the interests of justice, pursuant to 28 U.S.C. § 1404(a).” Hite v.



                                                  ‐2-
Case 2:20-cv-11343-DML-RSW ECF No. 4 filed 06/10/20                 PageID.27      Page 3 of 3



Norwegian Caribbean Lines, 551 F. Supp. 390, 394 (E.D. Mich. 1982) (citing Norwood v.

Kirkpatrick, 349 U.S. 29, 32 (1955)). “In fact, 28 U.S.C. § 1404(a) does not require a motion; a

district court may transfer a case sua sponte.” Carver v. Knox Cty., Tenn., 887 F.2d 1287, 1291

(6th Cir. 1989) (footnote omitted).

         Sosby’s warden, respondent Mike Brown, performs his official duties at the Kinross

Correctional Facility in Kincheloe, Michigan. Kincheloe is in Chippewa County, and Chippewa

County lies within the geographical confines of the Federal Court in the Western District of

Michigan. See 28 U.S.C. § 102(b)(2). This Court, therefore, has no jurisdiction over respondent

Brown.

         Accordingly, it is ORDERED that the Clerk of Court shall TRANSFER this case to the

Northern Division of the United States District Court for the Western District of Michigan. The

Court has not adjudicated Sosby’s motion for waiver of fees and costs, ECF No. 2, nor his motion

for appointment of counsel. ECF No. 3.


                                                           s/David M. Lawson
                                                           DAVID M. LAWSON
                                                           United States District Judge

Dated: June 10, 2020




                                              ‐3-
